Citation Nr: 0626153	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  99-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) for the use 
of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1978 in 
addition to 20 years of unverified service with the Alabama 
Army National Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The case returns to the Board following a remand to the RO in 
April 2004.


FINDINGS OF FACT

1.  The veteran is currently service-connected for spastic 
paraparesis, rated as 60 percent disabling.

2.  The preponderance of the medical evidence establishes 
that the veteran retains no more use of his legs than would 
be possible by amputation stumps at the site of election 
below the knees with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of both 
legs have been met.  38 U.S.C.A. §§ 1114(k) through (o), 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for SMC are governed by the provisions set 
forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002), and 
38 C.F.R. §§ 3.350 and 3.352 (2005).  SMC benefits, which are 
special statutory awards, are based upon service-connected 
disabilities as well as those disabilities for which 
compensation benefits are in effect pursuant to the 
provisions of 38 U.S.C.A. § 1151 and impairments involving 
paired organs and extremities under the provisions of 38 
U.S.C.A. § 1160.

SMC claims are often limited to determinations of whether the 
veteran meets the criteria for regular aid and attendance or 
housebound status.  An award of SMC benefits, however, often 
reflects the loss of function arising from any of several 
different body parts and organs of special sense, with 
particular reference to upper and lower extremities, creative 
organs, buttocks, eyes, ears, and vocal apparatus.

SMC is authorized for loss of use of one hand or foot, or 
both hands or feet, due to service-connected disability.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) 
(2005).  Loss of use of one foot is defined as impairment 
such that the actual remaining function of the foot is no 
more than would be equally well served by an amputation stump 
and a suitable prosthetic appliance.  38 C.F.R. § 4.63 
(2005).

Here, the veteran contends that he is entitled to SMC because 
he has essentially lost the use of both feet.  The medical 
evidence establishes that the veteran is limited with regard 
to the use of his lower extremities.  The medical evidence 
unequivocally establishes that the veteran's service-
connected spastic paraparesis resulted in his current 
difficulties.  However, in its December 1998 rating decision, 
the RO denied the veteran's claim for SMC because, although 
examination findings noted that the veteran was markedly 
impaired, he still had brisk reflexes in his lower 
extremities and there had been no finding that the he had 
lost the use of one or both of his legs or that the actual 
remaining function could be accomplished equally well with 
prosthesis.  

In April 2004, the Board remanded the case back to the RO 
with instructions to send the veteran's claims folder to a VA 
physician for review so that the physician could render an 
opinion as to whether the veteran has any effective function 
remaining in one or both legs or feet which would be equally 
well served by an amputation with use of a suitable 
prosthetic appliance.  

In January 2006, after reviewing the veteran's claims file, 
the VA physician found that there was suitable evidence to 
determine that the use of the veteran's feet at this time 
would be equated to having prosthetic appliances applied to 
his feet since they do not provide an additional function to 
his gait.  The VA physician further noted that, although the 
veteran had some function remaining in his feet, this 
function did not assist him in any of the activities 
associated with daily living.  However, the VA physician 
advised against actual amputation because the veteran's feet 
had the potential for infrequent ambulation, although it was 
noted that his condition was progressively worsening.  

In addition, the veteran presented letters from various 
private physicians who opined that the veteran's service-
connected spastic paraparesis is progressive and will 
eventually worsen until he becomes totally non-ambulatory.  

In a February 2006 supplemental statement of the case, the RO 
again denied the veteran's claim for SMC entitlement because 
private medical records from multiple physicians dated from 
1997 to 2005 noted that the veteran was still capable of 
ambulation, affording the VA physician's January 2006 opinion 
less weight because it contradicted these earlier private 
medical records.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The Board finds the VA physician's January 2006 medical 
opinion, which was formed after reviewing the veteran's 
entire claims folder, to be persuasive.  Although this 
opinion may seemingly contradict earlier showings of 
ambulation noted in private medical records dating from 1997 
to 2005, this contradiction is explained by the statements of 
the veteran's treating physicians which opine that the 
veteran's service-connected spastic paraparesis is gradually 
worsening, unpredictable, is very unsteady, and will 
eventually result in the veteran being rendered totally non-
ambulatory, if not so already.  In other words, the evidence 
supports the VA physician's opinion that the veteran has the 
same, or less, actual remaining function of the lower 
extremities than would be equally well served by an 
amputation stump and a suitable prosthetic appliance.  38 
C.F.R. § 4.63 (2005).  As such, the medical evidence 
establishes that the veteran does meet the medical criterion 
for loss of use of both feet.  

In summary, the medical evidence suggests that the actual 
remaining function of the veteran's feet is no more than that 
which would be provided by an amputation stump and suitable 
prosthesis.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with statutory 
duty and notice requirements.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal, the Board finds that any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).





ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, the claim of entitlement to SMC based on 
the loss of use of both legs is granted, and to this extent, 
the appeal is allowed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


